IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: RELINQUISHMENT OF: B.M.A., A       : No. 690 MAL 2018
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: J.A., FATHER                 : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.